Citation Nr: 0914205	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-17 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, previously claimed as pericarditis and organic heart 
disease.


REPRESENTATION

Veteran represented by:	Lorenzo W. Tijerina, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1974 to August 1976.  

Procedural history

In a July 1980 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas denied 
the Veteran's claim of entitlement to service connection for 
pericarditis and organic heart disease.  The Veteran was 
informed of that decision and of his appeal rights by letter 
from the RO dated July 19, 1980.  He did not appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by RO that 
continued the previous denial of entitlement to service 
connection for coronary artery disease, previously claimed as 
organic heart disease.      

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.


FINDING OF FACT

The medical and other evidence of record supports the 
conclusion that the Veteran's coronary artery disease is 
related to his military service. 


CONCLUSION OF LAW

Coronary artery disease was incurred by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Initial matter - the previously denied claim

As was alluded to in the Introduction, the Veteran's claim of 
entitlement to service connection for a heart disability was 
denied in an unappealed July 1980 rating decision.  Implicit 
in his current claim is the contention that new and material 
evidence has been submitted since the last final denial.  

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  

Significantly in this case, 38 C.F.R. § 3.156(c) provides 
that "if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim."  Such is 
the case here.  The record reflects that additional service 
department records, in the form of service treatment records, 
were associated with the Veteran's claims folder on July 9, 
1980, eight days after his claim was initially denied by the 
RO.  There is no indication that the Veteran's claim was 
readjudicated with consideration of this evidence.  
Accordingly, the Board is reopening the Veteran's heart 
disability claim and will decide the claim on its merits.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran in June 2006.  
The Board need not, however, discuss the sufficiency of this 
letter or VA's development of the claim in light of the fact 
that the Board is granting the Veteran's claim.  Thus, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-mentioned June 2006 
letter.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).




Analysis

With respect to Hickson element (1), the Veteran has been 
diagnosed with coronary artery disease.  See, e.g., a 
February 2005 VA examination report.  Accordingly, Hickson 
element (1) has been satisfied. 

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records indicate that 
he complained of pericardial "tight" pain without radiation 
or shortness of breath.  He was admitted for treatment on 
July 22, 1976 and discharged four days later with a diagnosis 
of pericarditis, NOS [not otherwise specified].  
"Pericarditis is the inflammation of the pericardium; the 
pericardium is 'the fibroserous sac that surrounds the heart 
and the roots of the great vessels, comprising an external 
layer of fibrous tissue . . . and an inner serous 
layer . . . .'  Dorland's Illustrated Medical Dictionary  
1257, 1258 (28th ed. 1994)."  Drosky v. Brown, 10 Vet. App. 
251, 252 (1997).  Hickson element (2) has therefore been 
demonstrated.  

With respect to crucial element (3), medical nexus, the 
record contains conflicting medical opinions.

In November 2004, after reviewing the Veteran's claims folder 
and examining the Veteran, a VA examiner stated that the 
Veteran's coronary artery disease is "not at least as likely 
as not secondary to pericarditis . . . since coronary artery 
disease is due to cholesterol elevation" and a pericarditis 
infection and the pericardial sac do not effect the coronary 
arteries. 

In contrast is the August 2008 opinion of A.J., M.D., who 
after reviewing the Veteran's military records, stated that 
the initial in-service diagnosis of pericarditis was 
inaccurate.  Dr. A.J. noted that "pericarditis is a very 
generic diagnosis that is applied when tests that can pin 
point specific organic heart disease or blockages are 
unavailable.  Given the time frame that [the Veteran] served 
in the military and the rudimentary tests available at the 
time, it is quite plausible that [the Veteran's] 
cardiovascular disease [may] have been undetected and very 
likely misdiagnosed."  Dr. A.J.'s opinion indicates that the 
Veteran's current heart disability is the result of the 
symptoms he manifested during service and a lack of treatment 
over the intervening years. 

In support of his claim, the Veteran has also submitted an 
internet article from the Mayo Clinic titled 
"Pericarditis".  This article states that "[m]any of the 
symptoms of pericarditis are similar to those of other 
medical conditions.  For example, although the cause of acute 
chest pain may be pericarditis, the cause could also be 
coronary artery disease."

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds the opinion of Dr. 
A.J., to be more persuasive than the opinion of the November 
2004 VA examiner.  

The November 2004 VA examiner's opinion is based on the 
assumption that there is no ambiguity in the  in-service 
diagnosis of pericarditis.  While the service treatment 
records do record a diagnosis of pericarditis, the records 
include the notation "NOS" or "not otherwise specified", 
suggesting that pericarditis was a general diagnosis of a 
heart disability rather than a specific diagnosis.  [The VA 
examiner did not explain "NOS" being part of the in-service 
assessment.]  

The August 2008 opinion of Dr. A.J. takes into consideration 
the in-service diagnosis of pericarditis as "not otherwise 
specified" and indicates, as noted above, that this was a 
generic diagnosis that is applied when tests which could 
pinpoint the exact disease are not available.  Dr. A.J. 
further noted that the Veteran's in-service complaints of 
chest tightness were more likely due to his cardiovascular 
disease and the diagnosis of pericarditis was most likely 
incorrect.  As noted in the Internet article submitted by the 
Veteran, both coronary artery disease and pericarditis 
provide similar symptoms of chest pain and identifying the 
underlying cause can be difficult to identify.  

Based on the opinion of the Dr. A.J., that explains the in-
service diagnosis of and the article submitted by the Veteran 
from the Mayo Clinic, the Board finds that the evidence is at 
least in equipoise as to the matter of whether the Veteran's 
coronary artery disease is a result of his military service.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
Hickson element (3), and therefore all three elements, are 
met.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for coronary artery disease 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


